DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. Applicant argued that, “Pageot relates to a table structure capable of adopting various surgical operation positions. See Abstract. Pageot describes that a pivotal movement of the carrier means in the longitudinal direction of the platform means as shown in Fig. 4, which is caused by the actuation of piston 178 is about pin 146, while the transverse pivotal movement that is caused by the actuation of piston 187 as shown in Fig. 7 is about pin 190. See Figure 12; and Column 6, lines 36-52. Thus, the pivotal movements of Pageot are about different pins, which is in contrast to the claimed features in which the table top is pivotable about different axis that run through a pivotable coupling of an upper end of a primary load support.”
This is not found persuasive. Even though Pageot pivots in the longitudinal and transverse direction around two different pins, the table is still pivoted about two different axes (the longitudinal and lateral axis through the center of the table) through the primary load support at P. 
Applicant also argued, “In rejecting this claim, the Final Office Action correctly asserts that Zachrisson does not teach a primary load support having a lower end coupled to the support flange and an upper end having a pivotable coupling to the table top; the actuators pivoting the table top about the pivotable coupling of the primary load support. See Final Office Action, page 4. In rejecting this feature, however, the Final Office Action cites Pageot and asserts that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pivot assembly of Zachrisson to include 
This is not found persuasive. In Paragraph 44 Zachrisson states, “It is thus possible to use alternative lateral tilting mechanisms, such as for example traditional tilting arrangements or program controlled actuators, which may be set for traditional tilting or for tilting around an axis above the table top, see the above in detail described embodiments. In FIG. 5 the mechanism comprises two parallel actuators 36, 37 and a diagonally placed actuator 38. By appropriate control of the movement of these actuators, the frame 10 may be made to perform various chosen movements, not only movements similar to the one described with respect to the previous embodiment (FIGS. 2 and 3) but also other possibly desired movements.” This indicates that although tilting about an axis above the tabletop may be preferred, the device can also be tilted traditionally, or not using an axis above the tabletop if desired by the user. 

This is not found persuasive. In the same way that the actuators are attached between 9 and 10 in Zachrisson, allowing the table to move between 9 and 11, the pin structure of Pageot’s primary load support could be added between frame 9 and 10 in order to not interfere with the lateral or longitudinal movement of Zachrisson. Pageot shows the pin structure being located alongside/above actuators 178 and 187 which thus would have made it obvious to one of ordinary skill in the art to similarly orient the pin structure of Pageot alongside or above the actuators in Zachrisson, above the frame 9 and 11 in order to prevent obstruction of movement and keep the primary load support in the same plane as the tilting actuators. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, it is unclear how the third actuator could tilt the table around a third axis different from the first and second pivot axes. For this to occur, the actuators would all have to be misaligned from each other. In the figures, there are always at least two actuators shown directly opposite each other, thus resulting in a table tilting in two directions about the same axis, and then a third actuator tilting about a different, perpendicular axis. The claim will be examined as best understood, and it will be assumed this meant the third actuator tilts the table about the same axis as the first actuator. 



Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 10, 14, 15 and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zachrisson (US Patent Application Publication 20030074735) in view of Pageot (US Patent 3868103).
Regarding claim 1, Zachrisson teaches a surgical table (Figure 1; as shown), comprising: a base (Figure 1; B); a support column (Figure 1; 3) that extends upwardly from the base and having an upper end that has a periphery in a plane transverse to a vertical axis of the support column (Figure 3; top of 11/14/13); a table top (Figure 1; 2); a pivot assembly (Figure 2; assembly at 8, 9,10, etc. coupling top of column at 11 to tabletop at 2) coupling the tabletop to the upper end of the support column, the pivot assembly including: a support flange (Figure 2; 9) attached to and disposed on top of the upper end of support column and having 1) a first portion that extends outside the periphery of the upper end of the support column and is disposed on a first side of the support column (Figure 3; left of 9 which extends past the edge of 11), and 2) a second potion that extends outside the periphery of the upper end of the support column and is disposed on a second side of the support column that is adjacent to the first side (Figure 3; the side perpendicular to the one shown as 9); a first actuator (Figure 5; 36) having a lower end coupled to the first portion of the support flange (Figure 5; 9) and an upper end having a pivotable coupling to the table top (Figure 5; top of 36 at 10), the first actuator being variable in length in a vertical direction with respect to the vertical axis to pivot the table top about a first pivot axis that runs through the pivotable coupling of the primary load support (Figure 5; 36 will pivot the table top about an axis in the center of 10); a second actuator (Figure that runs through the pivotable coupling of the primary load support wherein the second pivot axis is different than the first pivot axis (Paragraph 44 and Figure 5, the table would tilt about the center midpoint with a primary load support about either a lateral type of axis or the longitudinal axis), wherein the lower ends of the first actuator and the second actuator are coupled to the first portion and the second portion, respectively, above the upper end of the support column (See Figure 5 and Figure 4, 9 versus 11). Zachrisson does not teach a primary load support having a lower end coupled to the support flange and an upper end having a pivotable coupling to the tabletop; the actuators pivoting the tabletop about the pivotable coupling of the primary load support. Pageot teaches a primary load support (Figure 12; at 146,142, 147) having a lower end coupled to the support flange (Figure 12,142) and an upper end having a pivotable coupling (Figure 12; at 146) to the table top (Figure 12; at 106); the actuators pivoting the tabletop about the pivotable coupling of the primary load support (Figures 2-11, as shown). It would have been obvious to one of ordinary skill in the art at the 
Regarding claim 2, Zachrisson teaches wherein the support flange has a third portion that extends outside the periphery of the upper end of the support column and is disposed on a third side of the support column that is adjacent to the second side and opposite to the first side (Figure 5;the bottom of 37 is at the third portion, next to the side where 38 is attached (the back side) and across from the side where 36 is attached), wherein the surgical table further comprises a third actuator (Figure 9; 37) having a lower end coupled to the third portion of the support flange (Figure 5; bottom of 37), and an upper end having a pivotable coupling to the table top (Figure 5; top of 37), the third actuator being variable in length in the vertical direction to pivot the tabletop (Figure 5; 37 pivots the tabletop about a third pivot axis different than the first pivot axis and second pivot axis (Figure 5; 37 tilts the table about a different axis then the second pivot axis). Zachrisson does not teach a primary load support having a lower end coupled to the support flange and an upper end having a pivotable coupling to the table top; the actuators pivoting the tabletop about the pivotable coupling of the primary load support,. Pageot teaches a primary load support (Figure 12; at 146, 142,147) having a lower end coupled to the support flange (Figure 12, 142) and an upper end having a pivotable coupling (Figure 12; at 146) to the table top (Figure 12; at 106); the actuators pivoting the tabletop about the pivotable coupling of the primary load support (Figures 2-11, as shown). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the pivot assembly of Zachrisson to include a primary load support pivot as in Pageot to take some of the load off of the actuators and thus decrease the force required by the actuators to hold and move the 
Regarding claim 3, Pageot teaches the lower end of the primary load support being coupled to the support flange at a location within the periphery of the upper end of the support column (Figure 12; shows the primary load support coupled to the support flange immediately below it at 142 in the center of the support column (at 120, 126, etc.). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the pivot assembly of Zachrisson to include a primary load support pivot as in Pageot to take some of the load off of the actuators and thus decrease the force required by the actuators to hold and move the tabletop and patient, therefore extending their lifetimes, as well as to provide additional support and stabilization to the tabletop.
   Regarding claim 10, Zachrisson teaches each actuator includes a movable piston, wherein the first and second actuators are arranged to pivot the table top about the upper end of the primary load support by having the movable piston of at least one of the actuators extend away from the support flange (Figure 5; 36 and 37 have moveable pistons as illustrated which extend vertically away from the support flange 9 to pivot the table). Pageot teaches a primary load support (Figure 12, 142,146).
  Regarding claim 14, Zachrisson teaches a surgical table (Figure 1; as shown), comprising: a support column (Figure 1; 3) having an upper end that has a periphery in a plane transverse to a vertical axis of the support column (Figure 3; top of 11/14/13); a table top (Figure 1; 2); a pivot assembly (Figure 2; assembly at 8, 9,10, etc. coupling top of column at 11 to table top at 2) coupling the tabletop to the support column, the pivot assembly including: a support flange (Figure 2; 9) fixedly coupled to and disposed on top of the upper end of the support column and having 1) a first portion that extends outside the periphery of the upper adjacent to the first side (Figure 3; the side perpendicular to the one shown as 9), a first actuator (Figure 5; 36) having a lower end coupled to the first portion of the support flange (Figure 5; 9) and an upper end pivotably coupled to the table top (Figure 5; top of 36 at 10), the first actuator being variable in length in a vertical direction with respect to the vertical axis to pivot the table top about a first pivot axis that runs through the upper end of the primary load support  (Figure 5; 36 will pivot the table top about an axis in the center of 10), and a second actuator (Figure 5; 38) having a lower end coupled to the second portion of the support flange (Figure 5; based on the Figure and also Paragraph 44 “In FIG. 5 the mechanism comprises two parallel actuators 36, 37 and a diagonally placed actuator 38. By appropriate control of the movement of these actuators, the frame 10 may be made to perform various chosen movements, not only movements similar to the one described with respect to the previous embodiment (FIGS. 2 and 3) but also other possibly desired movements.” It is clear that the diagonally placed actuator would be placed on a side adjacent to the vertical actuator 36 in order to achieve these various chosen movements which would be different from those achieved with only two actuators, i.e. to allow tilting not just about the longitudinal axis between 36 and 37 but also about the lateral axis running from 36 to 37) and an upper end pivotably coupled to the tabletop, the second actuator being variable in length in the vertical direction  to pivot the table top about a second pivot axis that runs through the upper end of the primary load support, wherein the second pivot axis is different than the first pivot axis (Paragraph 44 and Figure 5, the table would tilt about the center midpoint with a primary load support about either a lateral type of axis or the longitudinal axis), wherein the lower ends of 
Regarding claim 15,_Zachrisson teaches wherein the support flange has a third portion that extends outside the periphery of the upper end of the support column and is disposed on a third side of the support column that is adjacent to the second side and opposite to the first side (Figure 5;the bottom of 37 is at the third portion, next to the side where 38 is attached (the back side) and across from the side where 36 is attached), wherein the surgical table further comprises a third actuator (Figure 9; 38) having a lower end coupled to the third portion of the support flange (Figure 5; bottom of 38), and an upper end pivotably coupled to the table top (Figure 5; top of 38), the third actuator being variable in length in the vertical direction (Figure 5; 38 pivots the tabletop in the perpendicular pivot axis to 36 and 37).
  Regarding claim 19, Pageot teaches the lower end of the primary load support being coupled to the support flange at a location within the periphery of the upper end of the support column (Figure 12; shows the primary load support coupled to the support flange immediately below it at 142 in the center of the support column (at 120, 126, etc.)- It would have been 
Regarding claim 20, Zachrisson teaches an apparatus, comprising: a pivot assembly (Figure 2; assembly at 8, 9,10, etc. coupling top of column at 11 to table top at 2) that is coupled to a surgical table (Figure 1; as shown) that has a table top (Figure 1; 2), a support column (Figure 1; 3), and a base (Figure 1; B), the pivot assembly coupling the table top to the support column that extends upward from the base, the support column having an upper end that has a periphery in a plane transverse to a vertical axis of the support column (Figure 3; top of 11/14/13), the pivot assembly having: a support flange (Figure 2; 9) attached to and disposed on top of the upper end of the support column and having 1) a first portion that extends outside the periphery of the upper end of the support column and is disposed on a first side of the support column (Figure 3; left of 9 which extends past the edge of 11), and 2) a second potion that extends outside the periphery of the upper end of the support column and is disposed on a second side of the support column that is  adjacent to the first side (Figure 3; the side perpendicular to the one shown as 9), a first actuator (Figure 5; 36)having a lower end coupled to the portion of the support flange (Figure 5; 9) and an upper end pivotably coupled to the table top (Figure 5; top of 36 at 10), the first actuator being variable in length in a vertical direction with respect to the vertical axis, and a second actuator (Figure 5; 38) having a lower end coupled to the second portion of the support flange and an upper end pivotably coupled to the table top, the second actuator being variable in length in the vertical direction, wherein the upper end of the first actuator is arranged to pivot about a first pivot axis that runs through the upper end of the primary load support  (Figure 5; 36 will pivot the table top about an axis in the center of 10) and the upper end of the second actuator is arranged to pivot about a second pivot axis that is different than the first pivot axis that runs through the upper end of the primary load support (Paragraph 44 and Figure 5, the table would tilt about the center midpoint with a primary load support about either a lateral type of axis or the longitudinal axis),, wherein the lower ends of the first actuator and the second actuator are coupled to the first portion and the second portion, respectively, above the upper end of the support column (See Figure 5 and Figure 4,9 versus 11). Zachrisson does not teach a primary load support having a lower end coupled to the support flange and an upper end pivotably coupled to the to the table top. Pageot teaches a primary load support (Figure 12; at 146, 142,147) having a lower end coupled to the support flange (Figure 12,142) and an upper end pivotably coupled (Figure 12; at 146) to the tabletop (Figure 12; at 106). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the pivot assembly of Zachrisson to include a primary load support pivot as in Pageot to take some of the load off of the actuators and thus decrease the force required by the actuators to hold and move the tabletop and patient, therefore extending their lifetimes, as well as to provide additional support and stabilization to the tabletop. 
Regarding claim 21,_Zachrisson teaches wherein the support flange has a third portion that extends outside the periphery of the upper end of the support column and is disposed on a third side of the support column that is adjacent to the second side and opposite to the first side (Figure 5;the bottom of 37 is at the third portion, next to the side where 38 is attached (the back side) and across from the side where 36 is attached), wherein the pivot assembly further comprises a third actuator (Figure 9; 37) having a lower end coupled to the third portion (Figure 5; bottom of 37), and an upper end pivotably coupled to the table top (Figure 5; top of 37), the 
Regarding claim 22, Zachrisson teaches each actuator includes a movable piston, wherein the first and second actuators are arranged to pivot the table top about the upper end of the primary load support by having the movable piston of at least one of the actuators extend away from the support flange (Figure 5; 36 and 37 have moveable pistons as illustrated which extend vertically away from the support flange 9 to pivot the table). Pageot teaches a primary load support (Figure 12, 142,146).
  Regarding claim 23, _Pageot teaches the lower end of the primary load support being coupled to the support flange at a location within the periphery of the upper end of the support column (Figure 12; shows the primary load support coupled to the support flange immediately below it at 142 in the center of the support column (at 120, 126, etc.). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the pivot assembly of Zachrisson to include a primary load support pivot as in Pageot to take some of the load off of the actuators and thus decrease the force required by the actuators to hold and move the tabletop and patient, therefore extending their lifetimes, as well as to provide additional support and stabilization to the tabletop.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zachrisson (US Patent Application Publication 20030074735) in view of Pageot (US Patent 3868103) further in view of Kuck (US Patent 4691393).
   Regarding claim 9, Pageot teaches the support flange has a third portion disposed between the first portion and the second portion (Figure 12; at 142 and 146 is between actuators at 174, 187, etc. (see Figure 13 and 14 as well)), wherein the lower end of the primary load support is coupled to the third portion of the support flange. Zachrisson and Pageot do not .
Claims 11-13, 16-18, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zachrisson (US Patent Application Publication 20030074735) in view of Pageot (US Patent 3868103) further in view of Gombert (US patent 9925011).
   Regarding claims 11 and 16, Zachrisson does not teach a robotic arm coupled to the surgical table. Gombert teaches a robotic arm coupled to the surgical table (Figure 1; at 8). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the surgical table of Zachrisson to include robotic arms in order to assist caregivers in performing treatments.
Regarding claims 12, 17 and 24, Zachrisson does not teach a tabletop adapter that is disposed between 1) a bottom side of the tabletop and 2) the upper end of the first actuator and the upper end of the second actuator, wherein the robotic arm is coupled to the surgical table via the tabletop adapter. Gombert teaches a tabletop adapter that is disposed between 1) a bottom side of the tabletop and 2) the upper end of the first actuator and the upper end of the second actuator, wherein the robotic arm is coupled to the surgical table via the tabletop adapter (Figure 2; 7 is the adapter which couples the robotic arm to the table above where the actuators within the column are (as shown in Figure 2) and beneath the bottom of the table (as shown in Figure 1). Additionally the support 6 is analogous to the support 10 in Zachrisson, 
Regarding claims 13,18, and 25, Zachrisson and Pageot teaches the first and second actuators are arranged to cause the table top to perform a tilt motion about the primary load support (Figure 3, shows the tilt motion of the tabletop (at 10, which is attached to the tabletop). Pageot teaches the primary load support (Figure 12; at 142,146). Zachrisson does not teach wherein the robotic arm is arranged to perform the tilt motion in sync with the table top. Gombert teaches the robotic arm is arranged to perform the tilt motion in sync with the table top (Figure 2; 6 is a support plate which moves with the table as a result of movements of any actuators in the column, the support 6 is analogous to the support 10 in Zachrisson, meaning if the rail 7 was placed on 10, the robotic arms would be attached between the underside of the tabletop 2 in Zachrisson and above the tilt actuators in Zachrisson and move with the tabletop 2). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the surgical table of Zachrisson to include robotic arms in order to assist caregivers in performing treatments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362.  The examiner can normally be reached on M-F 8:30am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MORGAN J MCCLURE/Examiner, Art Unit 3673   
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        3/25/2021